        Case 1:15-md-02657-FDS Document 1510 Filed 05/31/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE: ZOFRAN (ONDANSETRON)          )
PRODUCTS LIABILITY LITIGATION, )          MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
____________________________________)

                      NOTICE OF PLAINTIFFS’ TRIAL SELECTIONS

        Pursuant to MDL Order No. 33, Plaintiffs identify Kirksey, et al. v. GlaxoSmithKline LLC

Case No. 1:15-cv-13786 as its selection for the first trial setting. Plaintiffs identify Sims, et al. v.

GlaxoSmithKline LLC Case No. 1:15-cv-13946 as its backup case.


Dated: May 31, 2019                                     Respectfully submitted,

                                                        /s/ Kimberly D. Barone Baden
                                                        Kimberly D. Barone Baden
                                                        MOTLEY RICE LLC
                                                        28 Bridgeside Boulevard
                                                        Mount Pleasant, SC 29464
                                                        843-216-9265
                                                        kbarone@motleyrice.com

                                                        M. Elizabeth Graham
                                                        GRANT & EISENHOFER P.A.
                                                        123 S. Justison Street
                                                        Wilmington, DE 19801
                                                        302-662-7063
                                                        egraham@gelaw.com

                                                        Tobias L. Millrood
                                                        POGUST MILLROOD LLC
                                                        8 Tower Bridge, Suite 940
                                                        Conshohocken, PA 19428
                                                        610-941-4204
                                                        tmillrood@pogustmillrood.com
Case 1:15-md-02657-FDS Document 1510 Filed 05/31/19 Page 2 of 3



                                  Robert K. Jenner (BBO No. 569381)
                                  JENNER LAW, P.C.
                                  1829 Reisterstown Road, Suite 350
                                  Baltimore, MD 21208
                                  410-413-2155
                                  rjenner@jennerlawfirm.com

                                  James D. Gotz
                                  HAUSFELD
                                  One Marina Park Drive, Suite 1410
                                  Boston, MA 02210
                                  617-207-0600
                                  jgotz@hausfeld.com

                                  Attorneys for Plaintiffs
        Case 1:15-md-02657-FDS Document 1510 Filed 05/31/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Kimberly D. Barone Baden, hereby certify that on this 31st day of May, 2019, I

electronically filed the foregoing with the Court using the CM/ECF system and thereby delivered

by electronic means to all registered participants as identified on the Notice of Electronic Filing:



                                              /s/ Kimberly D. Barone Baden
                                              Kimberly D. Barone Baden
